             Case 1:18-cv-00675-LY Document 23-4 Filed 07/11/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
Plaintiff,                                     §
                                               §
v.                                             §               Civil Action No. 18-CV-000675-LY
                                               §
WALTER OLENICK                                 §
                                               §
and                                            §
                                               §
M. RAE NADLER-OLENICK                          §
                                               §
Defendants.                                    §

                                       FINAL JUDGMENT



       Before the Court is the above-entitled cause. On this same date is this day, this Court

entered the Default Judgment as against Defendants Walter Olenick and M. Rae Nadler-Olenick.

Accordingly, the Court renders the following Final Judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

       ORDERED, ADJUDGED AND DECREED that Plaintiff United States of America have

and recover from Defendants Walter Olenick and M. Rae Nadler-Olenick, jointly and severally,

judgment in the amount of $15,000.00, plus interest at rate of 2.0% , pursuant to 28 U.S.C. § 1961,

until the judgment is paid in full, plus all costs of court, for which let execution issue.

       IT IS FURTHER ORDERED that all relief not expressly granted is hereby DENIED

without prejudice; and
        Case 1:18-cv-00675-LY Document 23-4 Filed 07/11/19 Page 2 of 2




      IT IS FURTHER ORDERED that this civil action is hereby CLOSED.



Signed and entered this ______day of _________________, 2019.




                                                _______________________________
                                                LEE YEAKEL
                                                UNITED STATES DISTRICT JUDGE
